Citation Nr: 1532052	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a seizure disorder, claimed as a residual of tick bites. 

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from March 1974 to March 1978.  The Veteran also served in the Oklahoma Army National Guard until he retired in 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied service connection for tinnitus.  The RO also granted service connection for bilateral hearing loss; an initial noncompensable disability rating was assigned, effective March 24, 2011--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's denial of service connection for tinnitus and the initial noncompensable rating assigned to the service-connected bilateral hearing loss to the Board.  

This appeal also stems from a February 2013 rating action of the VA RO in Muskogee, Oklahoma.  By that rating action, the RO, in part, denied service connection for a seizure disorder.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal resides with the Muskogee, Oklahoma, RO. 

In May 2015, the Veteran testified before the undersigned during a video conference conducted via the Muskogee, Oklahoma, RO.  During the hearing, the Veteran's representative submitted additional evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014). 

Regarding the claim for service connection for a seizure disorder, the RO separately denied this claim, as well as a claim for service connection for residuals of tick bites, in the appealed February 2013 rating action.  However, in testimony before the undersigned, the Veteran's attorney maintained that the Veteran's seizure disorder was a residual of his tick bites, and requested that the two issues be combined.  (Transcript (T.) at page (pg. 27)).  Thus, in view of the Veteran's attorney's argument, the Board has combined and recharacterized the claims as reflected on the title page. 

During the May 2015 hearing before the undersigned, the Veteran's attorney maintained that the Veteran had not been employed in a substantially gainful occupation since his last seizure in October 2014.  (T. at pg. 28).  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for a bilateral hearing loss disability and entitlement to service connection for a seizure disorder, claimed as a residual of a tick bite are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran suffers from tinnitus that is likely related to noise exposure in service or to his service-connected bilateral hearing loss disability.



CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties To Notify and Assist

At the outset, the Board finds that because its decision to award service connection for tinnitus in the decision below is a complete grant of the benefit sought, a discussion of VA's duties to notify and assist is not necessary.  The same applies for any errors made with respect to the May 2015 hearing before the undersigned.  38 C.F.R. § 3.103(c)(2) (2014) ; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Merits Analysis-Tinnitus

The Veteran seeks service connection for tinnitus. 

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Certain chronic diseases, including diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) ; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA has taken the position that tinnitus is a diseases of the central nervous system, and is, therefore, a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b).  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995. 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

The Veteran seeks service connection for tinnitus.  He maintains that he developed tinnitus as the result of having been exposed to acoustic trauma while serving as an aircraft mechanic and plane captain in the USMC.  He contends that his tinnitus began during his period of active duty in the USMC, and that it has continued since that time.  (T. at pages (pgs.) 7, 18)).  As the Veteran's DD 214 reflects that his military occupational specialty (MOS) in the USMC was an aircraft mechanic, the Board finds his testimony that he was exposed to acoustic trauma to be consistent with the circumstance of his service in the USMC.  38 U.S.C.A. § 1154(a) (West 2014).  

A July 2011 VA audiologist opined that the Veteran's tinnitus was not related to or caused by noise exposure during military service because he had reported its onset in 1985.  Yet, the same audiologist attributed the Veteran's sensorineural hearing loss to his in-service acoustic trauma.  (See July 2011 VA Audio examination report).  During the testimony before the undersigned, the Veteran maintained that his tinnitus had begun during his USMC service and that it had increased in severity in 1985.  (T. at pg. 18).  As noted above, the Board finds the Veteran's testimony that he was exposed to acoustic trauma during military service to be credible and consistent with the circumstances of his service.  

The Board acknowledges that the Veteran's reported onset and complaints of tinnitus have been somewhat varied during the pendency of his claim.  That fact notwithstanding, the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, as acoustic trauma in service has already been conceded, the question is one of nexus. 

As to the issue of nexus, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for tinnitus is granted. 



REMAND

The Board finds that prior to further appellate review of the claims of entitlement to an initial compensable rating for a bilateral hearing loss disability and service connection for a seizure disorder, claimed as a residual of tick bites, additional substantive development is necessary; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for VA examinations to determine the current severity of his bilateral hearing loss disability and etiology of his seizure disorder, claimed as a residual of tick bites.

A. VA treatment records

In a December 2014 statement to the RO and in testimony before the undersigned, the Veteran testified that he had continued to seek treatment for his seizure disorder from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, through December 2014.  (See Veteran's attorney's December 2014 written argument to VA and May 2015 T. at pg. 27).  While VA treatment records from this VAMC dated through December 2014 have been uploaded to the Veteran's Virtual VA electronic record, more recent reports are absent.  As the outstanding VA treatment records might contain evidence as to the etiology of the Veteran's seizure disorder, they are potentially relevant to the claim for service connection for a seizure disorder, claimed as a residual of tick bites, and must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

B. VA examinations

a) Bilateral Hearing Loss Disability. 

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss disability.  VA examined the Veteran to determine the current severity of his bilateral hearing loss disability in July 2011 and July 2012.  (See July 2011 and July 2012 VA audio and VA fee basis examination reports, respectively.  (The July 2012 VA Fee Basis Audio examination report is associated with the Veteran's attorney's May 2015 written argument to VA, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on June 4, 2015)).  The Veteran testified during his May 2015 hearing that his hearing loss had affected his daily activities and employment positions because he had to request people to repeat their conversations and was unable to work around loud equipment, respectively.  (T. at pg. 33).  The July 2012 VA fee basis examiner did not comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, a remand is required to schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss disability, to include its effects on his occupational functioning and daily activities in compliance with Martinak is required.  Id.  

b) Seizure Disorder, claimed as a residual of tick bites

The Veteran seeks service connection for a seizure disorder.  He contends that during annual training with the Oklahoma National Guard in June 2002, he sustained tick bites that led to Rocky Mountain Spotted Fever and, ultimately, his seizure disorder.  

The evidence of record, to include the Veteran's service treatment records (STRs) and post-service evidence reflects that the Veteran sustained tick bites while on annual training (noted as active duty) with the Oklahoma Army National Guard from June 8-26, 2002.  The tick bites were considered to have been in the line of duty.  (See DA Form 2173, dated in August 2002).  The Veteran developed Rocky Mountain Spotted Fever that resolved.  A report, dated August 23, 2002, prepared by Norman Regional Hospital, reflects that the Veteran was admitted to that facility after he suffered a seizure at a bingo hall.  The evaluating physician entered a diagnosis of questionable syncopal episode and seizure secondary to alcohol withdrawal.  (See report, dated August 23, 2002, prepared by Normal Regional Hospital, uploaded to the Veteran's VBMS electronic record on June 14, 2015, labeled as "Correspondence.").  On January 10, 2003, the Veteran suffered another seizure while on inactive duty for training (INACDUTRA).  (See DA Form 2173, dated January 10, 1973).  The Veteran was issued a temporary profile in January and December 2003, the latter expired on March 28, 2004.  An October 2002 report, prepared by A. H. S., M. D., reflects that the Veteran suffered from some alcohol-related seizures after he was released from the hospital one (1) week previously (he had been admitted for cellulitis), but that they had resolved.  (See reports, dated from August to October 2002, prepared by A. H. S., M. D.).  A January 2004 VA treatment report contains an examiner's assessment that the Veteran's seizure disorder could have been alcohol related.  In October 2014, the Veteran sought treatment for his seizure disorder.  (See October 2014 report, prepared by Shannon Medical Center). 
 
In view of the Veteran's statements that he has a seizure disorder as a result of the in-service tick bites that resulted in Rocky Mountain Spotted Fever, in-service  clinical notations of tick bites during a period of annual training with the Oklahoma Army National Guard and subsequent development of seizures, to include during a period of INACDUTRA on January 10, 2003 that led to him being placed on two (2) temporary profiles, as well as evidence that the seizures could have been a result of alcohol withdrawal, the Board finds that the Veteran should be scheduled for a VA examination by an appropriate specialist to determine the etiology of any current seizure disorder.

Accordingly, the case is REMANDED to the RO for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMC in Oklahoma City, Oklahoma, dated from December 2014 to the present.  All efforts to obtain these records must be documented in the VBMS electronic record. 

2.  After any additional evidence has been obtained pursuant to directive 1 and associated with the record, schedule the Veteran for a VA audiological examination.  The purpose of the is examination is to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  

The Veteran's VBMS and Virtual VA electronic records must be made available to and reviewed by the examiner and any indicated audiological studies should be performed.   In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

If the examiner cannot provide the requested opinion, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.

3.  After any additional evidence has been obtained pursuant to directive 1 and associated with the record, schedule the Veteran for an examination by an examiner with appropriate expertise to assess the current nature and etiology of any current seizure disorder.  The Veteran's VBMS and Virtual VA electronic claims files should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.     

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's seizure disorder found upon evaluation and testing.  
The examination report should thereafter include an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder is etiologically related to a period of active military service or had its onset therein, to specifically include a period of annual training with the Oklahoma Army National Guard from June 8-26, 2002 when the Veteran sustained tick bites that led to the development of Rocky Mountain Spotted Fever? 

In formulating his or her opinion, the examiner is specifically requested to consider the following evidence:  (a) Service treatment records reflecting that the Veteran received tick bites during a period of annual training with the Oklahoma Army National Guard from June 8-26, 2002 that resulted in the development of Rocky Mountain Spotted Fever; (ii) August 23, 2002, report, prepared by Norman Regional Hospital, reflecting that the Veteran suffered a seizure secondary to alcohol withdrawal at a bingo hall; (iii) an October 2002 report, prepared by A. H. S., M. D., reflecting that the Veteran had some alcohol-related seizures after he was released from the hospital one (1) week previously (he had been admitted for cellulitis), but that they had resolved; (iv) service treatment record showing that the Veteran suffered a seizure while on INACDUTRA on January 10, 2003 and was subsequent placed on temporary profiles in January and December 2003; and, (v) January 2004 VA treatment report containing an examiner's assessment that the Veteran's seizure disorder could be alcohol related.  

If the examiner cannot provide the requested opinion, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.

4.  Readjudicate the claims of entitlement to an initial compensable rating for a bilateral hearing loss disability and entitlement to service connection for a seizure disorder, claimed as a residual of tick bites.  If any benefit sought is not granted, the Veteran and his attorney should be furnished an SSOC that addresses all the evidence received after issuance of statements of the case in December 2012 and December 2014, respectively.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


